Citation Nr: 1543998	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  11-18 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) (claimed as sleep disorder).

2.  Entitlement to an initial compensable rating for headaches of unspecified nature.

3.  Entitlement to an initial compensable rating for allergic rhinitis.

4.  Entitlement to an initial compensable rating for lumbar spine degenerative disc disease (DDD) and osteoarthropathy prior to September 29, 2009 and a rating higher than 10 percent from that date.

5.  Entitlement to an initial compensable rating for right shoulder degenerative changes of the acromioclavicular joint.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for cervical spine disability.

8.  Entitlement to service connection for left knee disability.

9.  Entitlement to service connection for right knee disability.

10.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to pain medication for service connected disease or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to August 2009, including service in the Southwest Theater of Operations during the Persian Gulf War.  He received the Combat Infantryman Badge (CIB) and Bronze Star Medal.

These matters come before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO, among other things, granted entitlement to service connection for MDD, headaches, allergic rhinitis, right shoulder degenerative changes of the acromioclavicular joint, and lumbar spine DDD with osteoarthropathy.  The RO assigned a 30 percent rating for MDD and a noncompensable rating for each of the other disabilities.  The RO also denied entitlement to service connection for sleep apnea, cervical spine disability, left and right knee disabilities, and ED.  The Veteran timely appealed the denials of service connection as well as the initial ratings assigned for the disabilities for which service connection was granted.

In January 2013, the RO increased the rating for the lumbar spine disability to 10 percent, effective September 29, 2009, creating a staged rating as indicated on the title page.  The RO also recharacterized the psychiatric disability as PTSD with MDD (also claimed as sleep disorder) and continued the initial 30 percent rating. 

In February 2015, the Veteran and his spouse testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to higher initial ratings than those that have been granted as well as to service connection for sleep apnea, cervical spine disability, the knees, and ED.  During the Board hearing, the Veteran indicated that there were records of "Tricare" treatment that had not been submitted or associated with the claims file, and his representative indicated that they would be submitted at a later date.  Board Hearing Transcript, at 4.  The Board held the record open for 90 days but it does not appear that these records have been submitted.  As there is a reasonable possibility that these records would help the Veteran substantiate the claims, a remand is warranted to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").

In addition, the Veteran indicated that symptoms of his lumbar spine disability, right shoulder disability, and rhinitis had worsened since the June 2009 VA-authorized pre-discharge examination, and the Board finds this testimony competent, credible, and consistent with the evidence of record.  Consequently, new VA examinations as to the severity of these disabilities is warranted.

In addition, as to the knees, cervical spine, and sleep apnea, the diagnosis section of the June 2009 VA pre-discharge examination indicated there was no current pathology identified on physical examination to render a diagnosis.  Significantly, as the Veteran served in the Southwest Theater of Operations during the Persian Gulf War, he is a Persian Gulf veteran.  38 U.S.C.A. § 1117(a)(1)(A) (West 2014).  As such, he may be entitled to compensation for an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 U.S.C.A. § 1117(a)(2)(A),(B); 38 C.F.R. § 3.317(a)(2)(A),(B) (2014).  Signs or symptoms of such illness include joint pain and sleep disturbances.  38 C.F.R. § 3.317(b)(5),(9).   Entitlement to compensation requires that the resulting disability is manifest to a compensable degree and cannot be attributed to any known clinical diagnosis, and that disability has existed for 6 months or more or exhibit intermittent episodes of improvement or worsening over a 6 month period.  38 C.F.R. § 3.317(a)(i),(ii), (4).

The Board also notes that the Veteran's receipt of the CIB indicates that he engaged in combat with the enemy.  See VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated September 11, 2015).  This entitles the Veteran to use lay or other satisfactory evidence of service incurrence.  38 U.S.C.A. § 1154(b) (West 2014).  The Board finds the Veteran's testimony that he has experienced cervical spine joint pain and sleep disturbances in and since service to be competent, credible and consistent with the circumstances of his service.

A remand for a VA examination is warranted to determine whether the Veteran has undiagnosed illness or medically unexplained chronic multisymptom illness with regard to his claimed disabilities that have not been attributed to a known clinical diagnosis, as well as whether any clinically diagnosed disorders are related to service including the Veteran's infantry service or parachute jumps.  The Board notes that the VA treatment records contain diagnoses of bursitis of the left knee and minimal sleep disordered breathing.

The Veteran also claims that his ED is related to pain medication that he is taking for his service connected disorders.  A remand for an opinion as to whether the Veteran's ED is also warranted to determine if this disability is caused or aggravated by a service connected disease or injury.  38 C.F.R. § 3.159(c)(4)(i)(C) (stating that a VA examination warranted where the evidence indicates that a current disability may be associated with another service connected disability). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the outstanding Tricare records referenced by the Veteran during the Board hearing, as well as any other outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination as to the severity of his allergic rhinitis.  All necessary tests should be conducted.

The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet.

3.  Schedule the Veteran for a VA orthopedic examination as to the severity of his lumbar spine and right shoulder disabilities.  All necessary tests should be conducted.

The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet.

4.  Schedule the Veteran for a VA examination as to the etiology of any current disability of the knees or cervical spine.  All necessary tests should be conducted.  The claims file should be reviewed by the examiner.

The examiner should first indicate whether there is any knee or cervical spine joint pain that has not been attributed to a known clinical diagnosis.

Then, as to any clinically diagnosed disorders of the knee or cervical spine, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disorder is related to the Veteran's military service, to include service as an infantryman and parachute jumps.

A comprehensive rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports should be considered credible.

5.  Schedule the Veteran for a VA examination as to the etiology of any non-psychiatric sleep disorder, to include sleep apnea.  All necessary tests should be conducted.  The claims file should be reviewed by the examiner.

The examiner should first indicate whether the Veteran experiences any sleep disturbances that have not been attributed to a known clinical diagnosis.

Then, as to any diagnosed non-psychiatric sleep disorder to include sleep apnea, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the such disorder is related to or had its onset during the Veteran's military service. 

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports should be considered credible.

6.  Schedule the Veteran for a VA examination as to the etiology of any ED.  All necessary tests should be conducted.  The claims file should be reviewed by the examiner.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's ED is either (a) caused or (b) aggravated by medication taken for service connected disease or injury, to include pain medication.

The examiner should also indicate whether it is at least as likely as not that the Veteran's ED is related to or had its onset during his military service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports should be considered credible. 

7.  After the above development has been completed, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran  has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

